Citation Nr: 1706998	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  05-37 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a respiratory disorder, claimed as due to an undiagnosed illness.
 
2.  Entitlement to service connection for a respiratory disorder, to include sinusitis and vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1986 to September 1991, and from June 2002 to February 2003.  The Veteran served in Southwest Asia, and had additional duty with the Pennsylvania Army National Guard.

The Veteran previously claimed service connection for symptoms of stuffy nose and throat as an undiagnosed illness.  In August 1998, the Pittsburgh, Pennsylvania, Regional Office (RO) denied service connection for a "stuffy nose and throat" due to an undiagnosed illness, finding that there were no permanent residuals of such respiratory disability from the in-service upper respiratory infection, and the current respiratory symptoms were attributable to a known diagnosis of vasomotor rhinitis.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  The August 1998 rating decision denied service connection under the theory of undiagnosed illness because the Veteran's symptoms had been attributed to a known clinical diagnosis of vasomotor rhinitis. 

In June 2003, the Veteran submitted a claim to reopen service connection for multiple claimed disorders including "stuffy nose and throat."  This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 RO decision, which determined that new and material evidence had not been received to reopen service connection for a respiratory disorder claimed as due to an undiagnosed illness.  In a May 2010 decision, the Board recharacterized the issue on appeal as whether new and material evidence has been submitted to reopen service connection for sinusitis, to include as due to an undiagnosed illness, and remanded that issue to the RO for VCAA (Kent) notice regarding reopening the claim.  

Upon the case being returned to the Board in December 2015, the Board denied the claim to reopen service connection for sinusitis, to include an undiagnosed illness, finding that new and material evidence had not been submitted.  The Veteran appealed the Board's December 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated October 2016, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  Specifically, the parties agreed that the Board erred by failing to adequately address certain evidence relevant to the issue on appeal and erred in failing to adequately discuss a direct service connection theory of entitlement.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), as the Board reopens and grants service connection for a respiratory disorder in the instant decision, which is a total grant of benefits as to the issue on appeal, the Board need not address Forcier.  

The evidence of record shows diagnoses that include sinusitis and vasomotor rhinitis.  In order to encompass all claimed symptoms of disability, the Board has reframed the issue on appeal to entitlement to service connection for a respiratory disorder, to include sinusitis and vasomotor rhinitis.

Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing by the Veteran in October 2016.  38 C.F.R. § 20.1304 (2016).  The Board has reviewed the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  An August 1998 RO rating decision denied service connection for a "stuffy nose and throat" due to an undiagnosed illness, finding that there were no permanent residuals of a respiratory disability from an in-service upper respiratory infection, and the current respiratory symptoms were attributable to a known diagnosis of vasomotor rhinitis.  The Veteran did not file a timely notice of disagreement (NOD) following the August 1998 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the August 1998 rating decision relates to an unestablished fact of a nexus between a currently diagnosed respiratory disorder and in-service environmental hazard exposure necessary to substantiate a claim for service connection.

3.  The Veteran is currently diagnosed with respiratory disorders of sinusitis and vasomotor rhinitis.
 
4.  The Veteran was exposed to environmental hazards of chemicals and dust during service as a heavy equipment operator while deployed to the Persian Gulf.

5.  The currently diagnosed respiratory disorders of sinusitis and vasomotor rhinitis are related to the in-service hazardous environmental exposure.


CONCLUSIONS OF LAW

1.  The August 1998 RO rating decision denying service connection for a respiratory disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2016).

2.  Evidence received since the August 1998 RO rating decision is new and material to reopen service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disorder of sinusitis and vasomotor rhinitis have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision reopens the issue of service connection for a respiratory disorder and grants service connection for the respiratory disorders of sinusitis and vasomotor rhinitis, which is a full grant of the issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Respiratory Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

An August 1998 RO rating decision denied service connection for a "stuffy nose and throat" due to an undiagnosed illness, finding that there were no permanent residuals of a respiratory disability from an in-service upper respiratory infection, and the current respiratory symptoms were attributable to a known diagnosis of vasomotor rhinitis.  The Veteran did not file a timely NOD following the August 1998 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the August 1998 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the August 1998 rating decision denying service connection for a for a "stuffy nose and throat" due to an undiagnosed illness, VA has received additional medical evidence.  A private medical examiner, in an October 2016 medical opinion, opined that the Veteran's sinusitis and vasomotor rhinitis were "most likely the result of chemical and dust exposure in Desert Storm."  The private medical examiner attached private medical treatment records to the above-referenced opinion from March 2004 to June 2006 that reflected diagnoses and treatment of the Veteran for sinusitis and vasomotor rhinitis.  While the private medical treatment records were already associated with the record, the October 2016 private medical opinion was not.  Such evidence relates to the unestablished fact of a nexus between the currently diagnosed respiratory disorder and an in-service incurrence, which is necessary to substantiate a claim for service connection.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Respiratory Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case sinusitis and vasomotor rhinitis are not "chronic diseases" listed under 
38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. 
§ 3.317(a)(1) (2016).  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  

A DD Form 214 reflects that the Veteran served in Southwest Asia from January 1991 to May 1991; therefore, the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asia Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The Board notes that the Veteran has specifically claimed service connection for a respiratory disorder on a presumptive basis as a Persian Gulf veteran with an undiagnosed illness; however, as service connection is being granted on a direct basis in the instant decision, there is no need to address the presumptive service connection provisions under 38 C.F.R. § 3.317, or discuss entitlement to service connection on any other basis, as other theories of service connection are being rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that a currently diagnosed respiratory disorder, to include sinusitis and vasomotor rhinitis, was caused by active service.  Specifically, the Veteran advances being exposed to environmental hazards of dust and dangerous chemicals while working as a heavy equipment operator during service in Southeast Asia.

Initially, the Board finds that the Veteran is currently diagnosed with the respiratory disorders sinusitis and vasomotor rhinitis.  Private treatment (medical) records from 2001 to 2009 reflect diagnoses of vasomotor rhinitis and sinusitis.  A February 1997 VA general medical examination report reflects the Veteran was diagnosed with vasomotor rhinitis, and a September 2005 VA general medical examination report conveys that the Veteran has been diagnosed with sinusitis.

Next, the Board finds that the Veteran was exposed to environmental hazards of chemicals and dust during service as a heavy equipment operator while deployed to the Persian Gulf.  The  DD Form 214 reflects that during service the Veteran was a heavy equipment operator.  The Veteran, in a December 2005 statement, advanced exposure to hazardous chemicals during deployment and referenced a letter from the assistant Secretary of Defense that indicated the Veteran's unit was in areas of exposure to certain hazardous chemicals.  At a September 2005 VA general medical examination, the Veteran conveyed having a consistent runny nose and also needing to clear the throat regularly after returning from the Persian Gulf.  At a February 1997 VA general examination, the Veteran also advanced having a stuffy nose that was clogged with debris during service, and experiencing a stuffy nose from breathing excessive dust while digging up desert, from dust storms, and "from insects like flies, etc."  In June 2005 and March 2016 statements, the Veteran's wife reported that the Veteran experienced burning in sinuses and drainage down the back of the throat both during and after service.  The Board finds that the above mentioned symptoms advanced by the Veteran and the Veteran's wife are consistent with the circumstances, conditions, and hardship of being exposed to environmental hazards of chemicals and dust during service as a heavy equipment operator while deployed to the Persian Gulf.  See 38 U.S.C.A. § 1154(a) (2016).  

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in relative equipoise on the question of whether the Veteran's currently diagnosed respiratory disorders of sinusitis and vasomotor rhinitis were incurred during service.  In this case, there is an October 2016 private medical opinion addressing the etiology of the Veteran's respiratory disorders.  The private medical examiner opined that "[sinusitis and vasomotor rhinitis] are most likely a direct result of [the Veteran's] chemical and dust exposures [during service].  The private medical examiner provided only minimal rationale for the opinion, but did attach a selection of the Veteran's private medical treatment records to the opinion.  The Board notes that attaching the private medical treatment records to the opinion suggests that the private examiner reviewed those private medical treatment records when writing the opinion.  

The VA medical examinations provide no opinion regarding the etiology of the Veteran's respiratory disorders.  As discussed above, the Veteran received VA general medical examinations in February 1997 and September 2005.  The VA examiners, in the February 1997 and September 2005 VA general medication examinations, diagnosed vasomotor rhinitis and sinusitis, but did not offer an opinion as to whether or not these respiratory problems were related to service.


The lay evidence reflects that the symptoms of respiratory disorders have been occurring during and since service.  A July 2004 private treatment record reflects that the Veteran attributed symptoms of a congested runny nose, sore throat, frequent sinus infections, and difficulty swallowing to "his time in the Gulf War."  In an October 2016 statement, the Veteran's wife wrote the she received letters from the Veteran stating how he had a constant burning sensation in his sinuses and throat and, upon returning home, began experiencing a stuffy nose, cough, and constant need to clear his throat.

The Board notes that the Veteran is competent to report experiencing symptoms of a respiratory disorder, including a runny nose, post nasal drip, burning sinuses, dry or burning throat, a stuffy nose, and a clogged nose following breathing in dust.  The Veteran's statements are credible because they are internally consistent and many of the statements were made to private and VA medical examiners during the course of treatment.  Throughout the record, the Veteran has consistently advanced to private and VA medical examiners a history of experiencing the same set of respiratory symptoms.  VA and private treatment records reflect diagnoses and treatment of symptoms consistent with what the Veteran reported.

The evidence shows that the Veteran has current diagnoses of the respiratory disorders sinusitis and vasomotor rhinitis, exposure to environmental hazards of chemicals and dust during service, and the evidence of record is at least in equipoise on the question of whether the Veteran's diagnosed respiratory disorders of sinusitis and vasomotor rhinitis are related to the in-service hazardous environmental 

exposure.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for respiratory disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a respiratory disorder, to include sinusitis and vasomotor rhinitis, is granted.

Service connection for respiratory disorders of sinusitis and vasomotor rhinitis is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


